- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A BANCO SANTANDER (BRASIL) S.A. Public-Held Company with Authorized Capital Taxpayer ID (CNPJ/MF) # 90.400.888/0001-42 Company Registry (NIRE) # 35.300.332.067 MINUTES OF THE BOARD OF DIRECTORS´MEETING HELD ON APRIL 28, 2010 DATE, TIME, AND PLACE: April 28, 2010, at 10:00 a.m., at the main place of business of Banco Santander (Brasil) S.A. (Company). ATTENDANCE: The majority of the Companys Board Directors members, namely: Mr. Fabio Colletti Barbosa - Vice-Chairman of the Board of Directors ; Messrs. José de Paiva Ferreira, José de Menezes Berenguer Neto, Celso Clemente Giacometti, José Roberto Mendonça de Barros and Mrs. Viviane Senna Lalli - Directors . SUMMON: The Meeting was duly convened as provided for in article 16 of the Companys Bylaws. BOARD: Pursuant to article 15, paragraph 1 of the Companys Bylaws, the meeting was chaired by the Vice-Chairman of the Board of Directors, Mr. Fabio Colletti Barbosa, who invited Mr. Marco Antônio Martins de Araújo Filho, Companys Executive Officer, to act as the Secretary. AGENDA: (a) Elect the members of the Board of Executive Officers for a new term of office; and (b) confirm the composition of the Companys Board of Executive Officers. RESOLUTIONS TAKEN : Initially, the Board of Directors´ members approved the writing of the Minutes of the Meeting in an abridged form. It was also approved the publication of the Minutes in the form of an abstract, without Directors signatures. Afterwards, proceeding to the items of the Agenda, after examination and discussion of such matters, the Company´s Board of Directors, unanimously and without any restrictions, resolved to: (a) Elect, pursuant to article 17, item III, of the Companys Bylaws, for a new term of office entering in force until the investiture of the elected persons at the first Meeting of the Board of Directors being held after the 2011 Ordinary Shareholders Meeting, the following members to compose the Companys Board of Executive Officers: as Chief Executive Officer , Mr. Fabio Colletti Barbosa , a Brazilian citizen, married, business administrator, bearer of identification card (RG) # 5.654.446-7, issued by the Public Security Department of the State of São Paulo (SSP/SP), registered with the Individual Taxpayers Roll (CPF/MF) under # 771.733.258-20, resident and domiciled in São Paulo - SP, with business address at Avenida Presidente Juscelino Kubitschek, 2235, Vila Olímpia - São Paulo - SP; as Senior Vice President Executive Officers , Messrs. José de Menezes Berenguer Neto , a Brazilian citizen, married, bank employee, 1 bearer of RG # 13.864.600-4 SSP/SP , registered with the CPF/MF under # 079.269.848-76; and José de Paiva Ferreira , a Portuguese citizen, married, administrator, bearer of foreigners identification card (RNE) # W274948-B, registered with the CPF/MF under # 007.805.468-06; resident and domiciled in São Paulo - SP, with business address at Avenida Presidente Juscelino Kubitschek, 2235 - Vila Olímpia - São Paulo - SP; as Vice President Executive Officers , Messrs. Angel Oscar Agallano , an Argentinian citizen, married, executive, bearer of RNE # V386505-U, registered with the CPF/MF under # 059.234.237-90; Carlos Alberto López Galán , a Spanish citizen, married, economist, bearer of RNE # V156697-R, registered with the CPF/MF under # 212.825.888-00; Fernando Byington Egydio Martins , a Brazilian citizen, married, business administrator, bearer of RG # 6.382.097-3 SSP/SP , registered with the CPF/MF under # 007.302.838-01; Gustavo José Costa Roxo da Fonseca , a Brazilian citizen, married, electronical engineer, bearer of RG # 15.643.174-9 SSP/SP , registered with the CPF/MF under # 149.225.568-85; João Roberto Gonçalves Teixeira , a Brazilian citizen, legally separated, economist, bearer of RG # 5.243.221-8, issued by the Félix Pacheco Institute of the State of Rio de Janeiro (IFP/RJ), registered with the CPF/MF under # 806.452.757-00; Lilian Maria Ferezim Guimarães , a Brazilian citizen, divorced, business administrator, bearer of RG # 10.999.165-5 SSP/SP , registered with the CPF/MF under # 063.940.958-00; Oscar Rodriguez Herrero , a Spanish citizen, single, administrator, bearer of RNE # V485694-0, registered with the CPF/MF under # 060.185.177-36; and Pedro Paulo Longuini , a Brazilian citizen, married, engineer, bearer of RG # 8.645.275-7 SSP/SP , registered with the CPF/MF under # 025.986.508-75; all resident and domiciled in São Paulo - SP, with business address at Avenida Presidente Juscelino Kubitschek, 2235 - Vila Olímpia - São Paulo - SP; as Executive Officers , Messrs. Arnaldo Penteado Laudisio , a Brazilian citizen, married, lawyer, bearer of RG # 8.147.151 SSP/SP , registered with the CPF/MF under # 089.070.238-16; Javier Fonseca Viader , a Spanish citizen, married, business administrator, bearer of RNE # V351318Z, registered with the CPF/MF under # 058.006.517-01; José Roberto Machado Filho , a Brazilian citizen, married, engineer, bearer of RG # 17.421.547-2 SSP/SP , registered with the CPF/MF under # 116.001.028-59; Luciane Ribeiro , a Brazilian citizen, divorced, economist, bearer of RG # 9.053.919-9 SSP/SP , registered with the CPF/MF under # 074.400.888-32; Luís Felix Cardamone Neto , a Brazilian citizen, married, business administrator, bearer of RG # 11.759.329 SSP/SP , registered with the CPF/MF under # 042.649.938-73; Marco Antonio Martins de Araújo Filho , a Brazilian citizen, divorced, lawyer, bearer of RG # 679.424, issued by the Public Security Department of Distrito Federal (SSP/DF), registered with the CPF/MF under # 266.159.751-49; Marcos Matioli de Souza Vieira , a Brazilian citizen, married, business administrator, bearer of RG # 4.831.494-2 IFP/RJ , registered with the CPF/MF under # 735.597.687-72; Maria Luiza de Oliveira Pinto e Paiva , a Brazilian citizen, married, bank employee, bearer of RG # 10.787.341 SSP/SP , registered with the CPF/MF under # 129.079.488-06; Pedro Carlos Aráujo Coutinho , a Brazilian citizen, legally separated, administrator, bearer of RG # M-3040237, issued by the Public Security Department of the State of Minas Gerais (SSP/MG), registered with the CPF/MF under # 517.786.886-91; and Wagner Augusto Ferrari , a Brazilian citizen, married, business administrator, bearer of RG # 8.033.853-7 SSP/SP , registered with the CPF/MF under # 055.132.128-89; all resident and domiciled in São Paulo - SP, with business address at Avenida Presidente Juscelino Kubitschek, 2235, Vila Olímpia - São Paulo - SP; and as Officers without specific designation , Messrs. Alexandre Schwartsman , a Brazilian citizen, married, economist, bearer of RG # 8.131.133-3 SSP/SP , registered with the CPF/MF under # 086.371.248-79; Amancio Acúrcio Gouveia, a Brazilian citizen, married, accountant, bearer of RG # 52.782.974-2 SSP/SP , registered with the CPF/MF under # 735.075.127-34 ; André Fernandes Berenguer , a Brazilian citizen, married, administrator , bearer of RG # 13.864.602-8 SSP/SP , registered with 2 the CPF/MF under # 127.759.138-57; Antonio Fernando Laurelli Ribeiro , a Brazilian citizen, divorced, business administrator, bearer of RG # 6.929.389-2 SSP/SP , registered with the CPF/MF under # 011.190.218-55; Antonio Pardo de Santayana Montes , a Spanish citizen, married, economist, bearer of Passport # AD 114455, registered with the CPF/MF under # 233.431.938-44; Carlos Leibowicz , an Argentinian citizen, married, economist, bearer of RNE # V298711-I, registered with the CPF/MF under # 225.472.338-35 ; Cassius Schymura, a Brazilian citizen, married, engineer, bearer of RG # 063706394 IFP/RJ , registered with the CPF/MF under # 813.530.307-68; Ede Ilson Viani , a Brazilian citizen, married, administrator, bearer of RG # 17.488.375 SSP/SP , registered with the CPF/MF under # 064.923.468-58; Eduardo Müller Borges, a Brazilian citizen, married, administrator, bearer of RG # 13.091.142 SSP/SP , registered with the CPF/MF under # 112.673.738-06; Flávio Tavares Valadão , a Brazilian citizen, single, engineer, bearer of RG # 10.285.508-0 SSP/SP , registered with the CPF/MF under # 710.852.627-15; Gilberto Duarte de Abreu Filho , a Brazilian citizen, married, engineer, bearer of RG # 22.884.756-4 SSP/SP , registered with the CPF/MF under # 252.311.448-86; Jamil Habibe Hannouche, a Brazilian citizen, married, educator, bearer of RG # M-9.104.363 SSP/MG , registered with the CPF/MF under # 020.039.308-17; João Guilherme de Andrade So Consiglio , a Brazilian citizen, married, economist, bearer of RG # 16.602.546 SSP/SP , registered with the CPF/MF under # 119.038.148-63; Luiz Felipe Taunay Ferreira , a Brazilian citizen, married, business administrator , bearer of RG # 12.282.375 SSP/SP , registered with the CPF/MF under # 148.124.658-50 ; Luiz Fontoura de Oliveira Reis Filho , a Brazilian citizen, married, economist, bearer of RG # 604.632 SSP/DF , registered with the CPF/MF under # 539.313.861-04; Marcio Aurelio de Nobrega , a Brazilian citizen, married, administrator, bearer of RG # 14.091.242-3 SSP/SP , registered with the CPF/MF under # 085.947.538-70; Maria Eugênia Andrade Lopez Santos, a Brazilian citizen, married, economist, bearer of RG # 00808680-02, issued by the Public Security Department of the State of Bahia (SSP/BA), registered with the CPF/MF under # 386.776.525-15; Mauro Siequeroli , a Brazilian citizen, married, business administrator, bearer of RG # 6.845.931 SSP/SP , registered with the CPF/MF under # 011.585.128-30; Nilo Sérgio Silveira Carvalho , a Brazilian citizen, married, administrator, bearer of RG # 13.623.500 SSP/SP , registered with the CPF/MF under # 025.442.898-30; Ramón Sanchez Díez, a Spanish citizen, married, economist, bearer of RNE # V387945-Y, registered with the CPF/MF under # 059.396.487-03; Reginaldo Antonio Ribeiro , a Brazilian citizen, married, economist, bearer of RG # 18.108.147-7 SSP/SP , registered with the CPF/MF under # 091.440.778-31; Roberto Correa Barbuti, a Brazilian citizen, married, business administrator, bearer of RG # 8.796.501-X SSP/SP , registered with the CPF/MF under # 076.238.618-59; Sérgio Gonçalves, a Brazilian citizen, married, economist, bearer of RG # 8.535.870-8 SSP/SP , registered with the CPF/MF under # 007.641.538-46; all resident and domiciled in São Paulo - SP, with business address at Avenida Presidente Juscelino Kubitschek, 2235, Vila Olímpia - São Paulo - SP; and Marcos Adriano Ferreira Zoni , a Brazilian citizen, married, administrator, bearer of RG # 7.010.018-5 SSP/SP , registered with the CPF/MF under # 819.920.097-91; resident and domiciled in Santana de Parnaíba - SP, with business address at Avenida Presidente Juscelino Kubitschek, 2235, Vila Olímpia - São Paulo - SP. The Officers elected herein hereby represent they are not involved in any crime provided for by law which may prevent them from doing business, particularly those mentioned in article 147 of Corporation Law, meet the requirements set forth by Resolution 3041, dated 11.28.2002, of the Brazilian National Monetary Council, and shall be invested in their respective offices only after the homologation of their election by the Brazilian Central Bank, being Mr. Antonio Pardo de Santayana Montes investiture also dependant on the concession of his permanent visa; and 3 (b) by virtue of the resolution under item a above, confirm the composition of the Companys Board of Executive Officers, with term of office until the investiture of the elected persons at the first Meeting of the Board of Directors being held after the 2011 Ordinary Shareholders Meeting: Chief Executive Officer: Fabio Colletti Barbosa Senior Vice President Executive Officers: José de Menezes Berenguer Neto José de Paiva Ferreira Vice President Executive Officers: Angel Oscar Agallano Carlos Alberto López Galán Fernando Byington Egydio Martins Gustavo José Costa Roxo da Fonseca João Roberto Gonçalves Teixeira Lilian Maria Ferezim Guimarães Oscar Rodriguez Herrero Pedro Paulo Longuini Executive Officers: Arnaldo Penteado Laudisio Javier Fonseca Viader José Roberto Machado Filho Luciane Ribeiro Luís Felix Cardamone Neto Marco Antônio Martins de Araújo Filho Marcos Matioli de Souza Vieira Maria Luiza de Oliveira Pinto e Paiva Pedro Carlos Araújo Coutinho Wagner Augusto Ferrari Officers without specific designation: Alexandre Schwartsman Amancio Acúrcio Gouveia André Fernandes Berenguer Antonio Fernando Laurelli Ribeiro Antonio Pardo de Santayana Montes Carlos Leibowicz Cassius Schymura Ede Ilson Viani Eduardo Müller Borges Flávio Tavares Valadão Gilberto Duarte de Abreu Filho Jamil Habibe Hannouche João Guilherme de Andrade So Consiglio Luiz Felipe Taunay Ferreira Luiz Fontoura de Oliveira Reis Filho Marcio Aurelio de Nobrega Marcos Adriano Ferreira Zoni Maria Eugênia Andrade Lopez Santos Mauro Siequeroli Nilo Sérgio Silveira Carvalho Ramón Sanchez Díez Reginaldo Antonio Ribeiro Roberto Correa Barbuti Sérgio Gonçalves 4 CLOSING: There being no further matters to be resolved, the Meeting was closed and these Minutes were prepared, which was read and approved, and signed by all Directors and the Secretary. São Paulo, April 28, 2010. a) Mr. Fabio Colletti Barbosa - Vice-Chairman of the Board of Directors; Messrs. José de Paiva Ferreira, José de Menezes Berenguer Neto, Celso Clemente Giacometti, José Roberto Mendonça de Barros, and Mrs. Viviane Senna Lalli - Directors . I certify that this is a true copy of the Minutes kept in the proper Book of Meetings of the Companys Board of Directors. Marco Antônio Martins de Araújo Filho Secretary of the Board 5 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date: April 28, 2010 Banco Santander (Brasil) S.A. By: /
